MEMORANDUM **
Snyder made unqualified statements in his application for Social Security Disability Income and in his deposition that he could not work because he was totally disabled. Snyder also stated that his condition did not change during the relevant time periods. Snyder fails to explain how, in light of his statements regarding his total disability, he could perform the essential functions of his job with or without reasonable accommodation. Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795, *204807, 119 S.Ct. 1597, 143 L.Ed.2d 966 (1999).
No reasonable juror could find that Snyder was able to perform the essential functions of his job in light of his sworn statements about the severity of his physical condition. The district court therefore correctly found that Snyder was not a qualified individual with a disability for purposes of his ADA claim and that Snyder failed to establish a jury question on his prima facie case.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.